392 U.S. 302
88 S. Ct. 2055
20 L. Ed. 2d 1107
Reuben L. JONESv.LOUISIANA.
No. 1255.
Supreme Court of the United States
October Term, 1967.
June 10, 1968
Rehearing Denied Oct. 14, 1968.

See 89 S. Ct. 69.
Billy R. Pesnell, for appellant.
Jack P. F. Gremillion, Atty. Gen. of Louisiana, and William P. Schuler, Second Asst. Atty. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.


2
THE CHIEF JUSTICE would dismiss the appeal for want of jurisdiction, treat the papers submitted as a petition for a writ of certiorari, and grant the petition for a writ of certiorari.


3
Mr. Justice BLACK and Mr. Justice DOUGLAS dissent.